DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification page 3, para [09], refers to a specific claim number (i.e. claim 1), however during prosecution history claim numbers do change due to amendments. It is suggested that the specification be amended to delete said specific claim number from said portion of the specification and any other portion(s) that may exist. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al. (JPH0459115, also see The Espacenet English Machine Translation Version “EEMTV”: Abstract and Description, Para [0001]- [0003]).
	Regarding claims 10 and 11, Mikio et al. teaches an apparatus (see figures 1 and 
EEMTV: Abstract and Description, Para [0001]) for cooling a flat metal rolling stock (s, see figure 1 and EEMTV: Abstract and Description, Para [0001]) with a liquid coolant (i.e. water see and EEMTV: Abstract and Description, Para [0001]), comprising: at least one cooling bar (i.e. cooling header 4, see figures 1 and 3; and also EEMTV: Abstract and Description, Para [0001])  arranged above a conveying path (see  figure 1), the flat rolling stock (s, see figure 1) being conveyed on the conveying path in a transport direction (see figure 1), the at least one cooling bar (4) extending substantially transversely (see figure 1 and EEMTV: Description, Para [0001]) to the transport direction (see figure 1), the at least one cooling bar (4) being fed the liquid coolant via a supply line (see figure 1 and EEMTV: Description, Para [0001]); and a plurality of outlet tubes (i.e. laminar cooling nozzles 4a, see figures 1 and 3 and also EEMTV: Description, Para [0001]) of the at least one cooling bar (4), the outlet tubes (4a) each have an inlet opening (see figures 1 and 3) and an outlet opening (see figures 1 and 3); wherein the liquid coolant enters the respective outlet tube (4a) from the cooling bar (4) via the respective inlet opening and exits the respective outlet tube via the respective outlet opening (see figures 1 and 3); wherein the respective outlet tube (4a) has, as seen in a flow direction of the liquid coolant (see figures 1 and 3), an upwardly running start portion (see in figures 1 and 3 the laminar nozzles 4a are structures as such) which originates from the inlet opening, a middle portion adjoining thereto and a downwardly running end portion adjoining thereto which extends as far as the outlet opening, such that the middle portion contains an apex at which the coolant flowing through the respective outlet tube reaches a highest point (see in figures 1 and 3 the laminar nozzles 4a are structures as such); and wherein the outlet openings are located above the cooling bar (see figures 1 and 3 shows as such).
	Mikio et al. in figures 1 and 3, shows the laminar nozzles (4a) configured such that a first height distance of the inlet opening from the apex being longer than a second height distance of the outlet opening from the apex, however fails to particular teach said first height distance being at least two times as great as a second height distance or said first height distance being at least three times as great as a second height distance in the manner as claimed. Thus Mikio et al., absent any evidence to the contrary differs only from the instant claimed invention by the relative dimensions between and/or the ratio between the first height distance and the second height distance. However, it has been well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV.A.
	Regarding claims 12-14, Mikio et al. in figures 1 and 3 shows the plurality of outlet tubes (i.e. laminar cooling nozzles 4a) being placed onto a top side of the cooling bar (4) with the start portions of the outlet tubes protruding at least partially into the cooling bar (4) and running vertically therefrom.  
	Regarding claims 15 and 16, Mikio et al. in figures 1 and 3 shows middle portions of the outlet tubes (i.e. nozzles 4a) that are curved and each extending over an angular curvature but fails to expressly teach said curvature angle as being 150° to 180°. Mikio et al.  also teaches outlet tubes (i.e. nozzles 4a) that define end portions but fails to expressly teach end portions as having zero length. Thus Mikio et al., absent any evidence to the contrary differs only from the instant claimed invention by the dimension of the angular curvature of the middle portions of the outlet tubes and the length of the end portions. However, it has been well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04. IV.A.

5.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al. (JPH0459115, also see The Espacenet English Machine Translation Version “EEMTV”: Abstract and Description, Para [0001]- [0003]) as applied to claim 10 above, and further in view of Breuer et al. (US Patent No. 9,643,224).
	Regarding claims 17-19, Mikio et al. fails to teach a flow resistor provided in any of the portions or regions of the outlet tubes, to include a resistor in the inlet opening or a resistor releasably connected to the respective outlet tube as claimed. However, Breuer et al. teaches a hot rolled stock cooling assembly (see Breuer et al., abstract, figures 1, 3, 47 and 9) in which the outlet tubes (i.e. nozzles 32, see Breuer et al., column 5, lines 38-55) are provided with a flow resistor in a form of coolant flow area or channel constriction (note Applicant specification para [019]-[021] also defines the flow resistor as a narrowing of the flow area or channel of the outlet tubes) thereby causing the coolant to accelerate and flow  uniformly through the outlet tubes (i.e. nozzles 32, see Breuer et al., column 5, lines 38-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling apparatus of Mikio et al. to use outlet tubes, each provided with a flow resistor as exemplified by Breuer et al.  and that would cause an accelerated but uniform flow of coolant from the outlet tubes or nozzles onto the rolled stock being cooled (see Breuer et al., column 5, lines 38-55), thereby causing uniform cooling or the hot rolled stock.

6.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mikio et al. (JPH0459115, also see The Espacenet English Machine Translation Version “EEMTV”: Abstract and Description, Para [0001]- [0003]) as applied to claim 10 above, and further in view of Thomas et al. (EP2777835, also see The Espacenet English Machine Translation Version “EEMTV”: Abstract, Description, Para [0001]- [0023] and claims).
	Regarding claims 20 and 21, Mikio et al. fails to teach ventilation bores provided on any of the portions of the outlets tubes to include the middle portions as claimed. However, Thomas et al.  teaches a cooling apparatus (see Thomas et al., figures 1-3 also see The Espacenet English Machine Translation Version “EEMTV”: Abstract, para [0019],[0023] and claim 1) in which at least a portion of the coolant flow path is provided with a ventilation bore (13, Thomas et al. , figures 1-3 also see The Espacenet English Machine Translation Version “EEMTV”: Abstract, para [0019],[0023] and claim 1) for the purpose of allowing air entrained in the flow coolant to escape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling apparatus of Mikio et al. to provide a ventilation bore on at least a portion of the coolant flow path to include the cooling bar or outlet tubes as exemplified by Thomas et al., and that would allow any entrained air which would otherwise impede coolant flow be expelled from the coolant flow path.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graham (US 4497180), Fujibayashi et al. (US 7,523,631), Ueoka et al. (US 9,833,822), Takeshige et al. (US 4,440,584) and Ueno (US 8,349,247) are also cited in PTO-892.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733